Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Election
Applicant’s election without traverse of Group I, claims 1, 2, 4-8 and 11 in the reply filed on June 22, 2022 is acknowledged.  In addition, Applicant requests rejoinder of claims 9-10 in the event the elected product claim is found allowable.  The question of rejoinder will be considered at an appropriate time.  Claims 1, 2, 4-8 and 11 are examined herein.

   Claim Interpretation
The meaning of the term “flaky” as used in the present specification and claims as set forth in para. [0011] of the specification is noted.  This term will be considered to refer to particles having an aspect ratio (average particle diameter divided by thickness) of 2 or greater.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
These claims as drafted appear to be incomplete.  Claim 2 should be revised to indicate that the [Si]/[Al] molar ratio ≥ 0.15 refers to the molar ratio present in the surface layer, while claims 5 and 11 refer to the molar ratio ≤ 0.04 in the particles overall.  The instant claims are being interpreted in this manner for purposes of examination.  At present, claim 11 would not make sense because it requires the molar ratio to be both ≥ 0.15 (as required by claim 2) and also ≤ 0.04 (as required by claim 11).

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (US 2012/0226058) in view of JP 2016-222501 (and its translation as provided by Applicant).
Pak discloses alumina particles coated with a stability-enhancing amount of mullite on the outer surface thereof; see, for instance, para. [0030-0033].  Pak para. [0032] discloses that the amount of mullite can be as high as 20% and further specifies a number of specific mullite concentrations in the prior art materials; thus if one were to subject the prior art material to XRD analysis, the assumption is that one would find the intensity of a mullite peak to be substantially higher than 0.02 times the intensity of an alumina peak, particularly in materials containing an amount of mullite toward the higher end of the concentrations disclosed by Pak.
Pak does not specify “flaky” alumina particles, i.e. with aspect ratio ≥2 (see the “Claim Interpretation” section supra).  JP ‘501 is directed to alumina particles including a shape control agent such as mullite (see the discussion of the “Shape control agent” in para. [0047-0053] of the translation of JP ‘501), i.e. JP ‘501 is in a similar field of endeavor.  JP ‘501 para. [0088] denotes a specific example of such where the particles have an aspect ratio of 32 (i.e. are “flaky”), a thickness of 250 µm, and an average diameter of 8 µm, comprise molybdenum, and have a pH of an isoelectric point of 5.5, all of which are within the scope of instant claims 6, 7 and 8.  JP ‘501 discloses certain advantages of such materials, particularly with respect to high dispersability.  Therefore, the disclosure of JP ‘501 would have motivated one of skill in the art to employ “flaky” alumina particles having properties as claimed as the particles of Pak.
With respect to claims 2, 5 and 11, initially the examiner notes that claim 2 is being interpreted as referring to the surface of the particles, with claims 5 and 11 referring to the particles overall; see also the rejection under 35 USC 112 supra.  If one were to employ ≤ 4% mullite in the particles of Pak, then XRF analysis of the particles would reveal a molar ratio Si/Al ≤ 0.04, in accord with claims 5 and 11.  As to claim 2, if the mullite is concentrated on the surface of the particles as disclosed in Pak para. [0033], then one would expect the surface molar ratio to be much higher.  Further, if the amount of mullite were toward the higher end of the concentrations disclosed by Pak, then the molar ratio on at least the surface of the particles would be at that higher level, in accord with claim 2.  With respect to claim 4, the density of alumina is 3.96 g/cm3 and that of mullite is 2.8 g/cm3, therefore a composition including mostly alumina with a small amount of mullite would have a density slightly less than that of alumina.
Thus, the combined disclosures of Pak et al. and JP 2016-222501 would have suggested a material as presently claimed to one of ordinary skill in the art.


			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 28, 2022